

116 SRES 415 ATS: Expressing the sense of the Senate that the United States Postal Service should issue a commemorative postage stamp series honoring women veterans of the Armed Forces and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp series be issued. 
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 415IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mr. Schumer (for Ms. Warren (for herself, Ms. Murkowski, Ms. McSally, Mr. Tester, Ms. Harris, Mr. Sullivan, Mrs. Gillibrand, Ms. Hassan, and Mrs. Capito)) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsNovember 14, 2019Committee discharged; considered and agreed toRESOLUTIONExpressing the sense of the Senate that the United States Postal Service should issue a
			 commemorative postage stamp series honoring women veterans of the Armed
			 Forces and that the Citizens’ Stamp Advisory Committee should recommend to
			 the Postmaster General that such a stamp series be issued. 
	
 Whereas there are approximately 2,000,000 women veterans of the Armed Forces living in the United States, who have served the United States with honor and distinction, yet the service of those women is often forgotten and they become invisible veterans;
 Whereas women veterans of the Armed Forces have made invaluable contributions to the United States since the American Revolution;
 Whereas Deborah Sampson of Massachusetts and Margaret Corbin of New York served during the American Revolution and were wounded in combat, and Congress granted pensions to both pioneering women for their service;
 Whereas Dr. Mary Edwards Walker served as a surgeon during the American Civil War and is the only woman to have been awarded the Medal of Honor;
 Whereas Cathay Williams, who was born a slave, enlisted in the Regular Army disguised as a man and served in the American West for 3 years;
 Whereas Lenah Sutcliffe Higbee, a nurse in the Navy who served during World War I, was the first woman to receive the Navy Cross;
 Whereas Lieutenant Colonel Charity Adams Earley, Women’s Army Corps, commanded the 6888th Central Postal Directory Battalion during World War II, which was the only all-African-American unit of the Women’s Army Corps to serve overseas during that war;
 Whereas Hazel Lee, the first Asian-American woman to become a pilot in the Armed Forces, flew with the Women Airforce Service Pilots during World War II;
 Whereas Colonel Mary Louise Rasmuson enlisted in the Army as a private during World War II as part of an effort to use women as military professionals, continued to serve after the war, was appointed by President Dwight D. Eisenhower as Director of the Women’s Army Corps in 1957 and reappointed by President John F. Kennedy in 1961, was awarded the Legion of Merit for her work to successfully integrate Black women into the Women’s Army Corps, increased the strength of the Women’s Army Corps by nearly 25 percent, ensured that the Army opened 26 new military occupational specialties for active duty enlisted women and 50 such specialties for women reservists, and successfully fought for legislation to approve active duty credit for service in the Women’s Army Auxiliary Corps, the precursor to the Women’s Army Corps, to correct inequities for reserve officers of the Women’s Army Corps;
 Whereas Margaret Zane Fleming and her 12 colleagues with the 1st Mobile Army Surgical Hospital who landed at Inchon, Korea, on September 15, 1950, and the many other nurses, physical therapists, pharmacists, and other women who saved lives were on the front lines of not only the Korean War but also of medical trauma care;
 Whereas 8 women gave their lives while serving in the Armed Forces in Vietnam, including First Lieutenant Sharon Ann Lane, Second Lieutenant Pamela Dorothy Donovan, Lieutenant Colonel Annie Ruth Graham, Captain Mary Therese Klinker, Second Lieutenant Carol Ann Elizabeth Drazba, Second Lieutenant Elizabeth Ann Jones, Captain Eleanor Grace Alexander, and First Lieutenant Hedwig Diane Orlowski;
 Whereas Specialist Lori Piestewa, a member of the Hopi Tribe, was the first Native-American woman in history to die in combat while serving in the Armed Forces and the first woman member of the Armed Forces killed in Operation Iraqi Freedom;
 Whereas First Lieutenant Ashley White and Captain Jennifer Moreno, both soldiers and members of the Cultural Support Teams of the Army, gave their lives for the United States while serving in action alongside the special operations forces they supported in Afghanistan;
 Whereas United States Navy Senior Chief Petty Officer Shannon Kent, cryptologic technician, wife, and mother, was killed in action in Manbij, Syria;
 Whereas all women who have served in the Armed Forces throughout our Nation’s history, whether at the front, in support positions behind the lines, or here at home have marked a trail of honor for those who will follow them; and
 Whereas these women warriors and millions of others should be honored for their service and recognized for their important contributions to the United States: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)the United States Postal Service should issue a commemorative postage stamp series honoring women veterans of the Armed Forces; and
 (2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp series be issued.